Citation Nr: 1640147	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  12-11 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include fracture, meniscus tear, and chondromalacia patellae.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Carl Williams, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from January 1967 to May 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appellant testified at an October 2012 Board hearing before the undersigned Veterans Law Judge in Muskogee, Oklahoma.  A transcript of the hearing is of record.

In July 2014, the Board denied the appellant's claims.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a May 2016 Order, the Court remanded the case to the Board for action consistent with a May 2016 Joint Motion for Remand (JMR).

Subsequent to the vacated July 2014 Board decision (and the most recent Supplemental Statement of the Case issued in June 2012), additional evidence was associated with the appellant's claims file, specifically multiple copies of a March 1968 DD Form 44.  The appellant submitted a copy of this form in June 2016, along with a waiver of Agency of Original Jurisdiction (AOJ) review.  

The Board notes that generally "[i]n order to qualify for VA benefits, a claimant must demonstrate that [they are] a 'veteran.'"  See Cropper v. Brown, 6 Vet. App. 450 (1994).  A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  See 38 U.S.C.A. § 101(2) (West 2014).  As relevant, the term "active military, naval, or air service" includes active duty and "any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty" and "any period of inactive duty training during [INACDUTRA] during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  See 38 U.S.C.A. § 101(24) (West 2012).   In this case, the appellant has yet to achieve veteran status, as he has not been shown to have served on active duty and has not (at this time) demonstrated a disease or injury incurred or aggravated in line of duty during ACDUTRA service or injury incurred or aggravated in line of duty during INACDUTRA service.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Evidence of record indicates that the appellant had a bilateral knee disability that preexisted his ACDUTRA service that was from January 4, 1967 to May 6, 1967.  Service treatment records (STRs) included a Statement of Physical Condition form dated January 7, 1967 that contained a preprinted "Medical Statement No. 1" that stated that "I now consider myself sound and well and physically able to perform military duty...To the best of my knowledge and belief, I have no physical defects or conditions, except as noted below, which would preclude the performance of military duty," which the appellant followed by handwriting "weak knees."  A January 9, 1967 STR noted that the appellant "states that he had a rupture last November - '66.  States that it gives him trouble.  No evidence of recurrences" and referenced the right knee as having no objective physical findings.  A January 10, 1967 x-ray report for the right knee, noted to be negative, stated "old knee injury [with] recurrent pain and weakness.  No [physical findings]."  Also of record is a letter from Dr. T.C., which is dated January 9, 1968.  The letter stated that the appellant "was originally seen by me on 2-18-66.  The impression at that time was probably incomplete tears of medial menisci of both knees, subsequently adding to the diagnosis of chondromalacia."  In addition, at the October 2012 Board hearing, the appellant stated that "I went in the service with some weakness in my knees."
Based on the preceding, the evidence currently of record indicates that the appellant had a bilateral knee disability that preexisted his ACDUTRA service from January 1967 to May 1967.  Entitlement to service connection is warranted for a disability that preexisted a period of ACDUTRA if the claimant "demonstrate[s] that he experienced a permanent increase in disability beyond the natural progress of that disease or injury during his period of [ACDUTRA]."  See Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  The Court has held that the "benefit of the doubt" standard applies to this issue.  See id. (stating that "if a claimant shows that there is an approximate balance of positive and negative evidence that a preexisting disability was permanently worsened beyond the natural progress of that disease during [ACDUTRA], he is entitled to the benefit of the doubt in establishing his status as a Veteran").  As such, a crucial issue in this case is whether it is at least as likely as not that the appellant's bilateral knee disability that preexisted his period of ACDUTRA from January 1967 to May 1967 permanently increased in disability beyond the natural progress during such period of ACDUTRA (from January 1967 to May 1967).  

In addition, in an October 2014 statement, the appellant referenced "his bilateral knee condition that was obviously aggravated due to his basic training and continuing to drill each month as well as a 2-week summer camp in the summer of 1967."  This statement suggests that the appellant may have had additional periods of ACDUTRA or INACDUTRA beyond the January 1967 to May 1967 period of ACDUTRA.  As will be discussed further below, attempt to obtain the appellant's service personnel records will be undertaken on remand.  In the event that any additional ACDUTRA or INACDUTRA service is verified, an additional crucial issue will be whether the appellant's bilateral knee disability that preexisted his period of ACDUTRA/INACDUTRA (presuming such was subsequent to the January 1967 to May 1967 period of ACDUTRA) permanently increased in disability beyond the natural progress during such period of ACDUTRA/INACDUTRA.

As referenced in in the Introduction above, the Board denied the appellant's claims in a July 2014 decision that the appellant appealed to the Court.  As also referenced, the Court remanded the appellant's claims to the Board for action consistent with a May 2016 JMR.  The JMR identified two bases for remand.  First, the JMR referenced the January 9, 1967 STR discussed above.  The JMR stated that the "[a]ppellant was scheduled for an appointment with the Ortho Clinic T-738 to take place on February 10, 1967."  This reference was presumably based on a DA Form 8-97 (Medical and Dental Appointment) that was part of the appellant's STRs and was dated February 10, 1967 and contained the referenced information.  The JMR stated that "the parties agree that remand is required for the VA to undertake the appropriate procedures to obtain Appellant's service treatment record (STR) from his Ortho Clinic appointment that was scheduled for February 10, 1967."  The Board notes that an August 2011 VA Request for Information form noted that the AOJ requested "complete medical/dental record (STRs)" and the response noted that "all available requested records <<mailed>>."  While it is therefore unclear if any records related to a February 10, 1967 Ortho Clinic appointment exist, in light of the JMR, the Board finds that remand is required for a specific request to obtain any STRs not currently of record that relate to the referenced February 10, 1967 Ortho Clinic appointment.

In addition, also of record is a November 2015 Brief of Appellant to the Court.  The brief stated that "VA failed to obtain...full service personnel records and inactive [STRs], which would include his medical records from his orthopedic appointment on February 10, 1967" and "any medical records associated with his service in the Army National Guard of Arkansas."  Based on the representative's statement and the appellant's October 2014 statement referenced above that suggests he may have had additional periods of ACDUTRA or INACDUTRA beyond the January 1967 to May 1967 period of ACDUTRA, these potentially outstanding records may be relevant to the appellant's claim.  As such, while on remand, appropriate action must be taken to attempt to obtain the appellant's complete personnel records and any records available from the Army National Guard of Arkansas.

The JMR also identified a second bases for remand, stating that "the parties agree that remand is required because the September 2011 Compensation and Pension (C&P) examiner did not provide an opinion on the issue of whether Appellant's left knee condition was aggravated by service."  It was also noted that "[t]he examiner examined both knees but only discussed the medical history and provided a diagnosis and nexus opinion with respect to the right knee" and that "remand is required for a medical opinion on whether Appellant's left knee condition was aggravated by service."  The JMR also stated that "[t]his medical opinion should be obtained after the VA concludes its efforts to obtain any January 9, 1967, Ortho Clinic records."  As such, in light of the JMR, following efforts to attempt to obtain any outstanding STRs, a new VA opinion is required, as outlined further in the remand directives below.

Moreover, while on remand, an additional VA opinion is also required addressing whether the appellant's right knee disability was aggravated by service.  Such is necessary because additional potentially relevant documents were associated with the claims file subsequent to the September 2011 VA examination and October 2011 VA addendum opinion.  In this regard, the additional documents include the previously referenced January 9, 1968 letter from Dr. T.C. (it is not clear from the evidence of record when this document was obtained, but the June 2012 SSOC referenced a letter from Dr. T.C. as being referenced by a buddy statement from A.C., but that the letter from Dr. T.C. was not received; therefore the January 9, 1968 letter from Dr. T.C. was presumably obtained sometime after June 2012), a March 1968 DD Form 44 (which was first received in October 2014) and additional lay statements from the appellant.  As such, an additional VA opinion, as outlined further in the remand directives below, is required by a medical professional that has had the opportunity to review the additional documents.

Accordingly, the case is REMANDED for the following action:

1.  Specifically request any STRs not currently of record that relate to a February 10, 1967 Ortho Clinic appointment (see body of the remand for further discussion).

2.  Take appropriate action to attempt to obtain the appellant's complete personnel records and any records available from the Army National Guard of Arkansas.

3.  After completion of steps one and two above, obtain a VA opinion from a medical professional that addresses the appellant's bilateral knee disability claims.  If the medical professional determines that additional examination of the appellant is necessary to provide a reliable opinion, such examination must be scheduled. However, the appellant need not report for an examination as a matter of course, if it is not found to be necessary.

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the opinion must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the appellant's bilateral knee disability that preexisted his period of ACDUTRA from January 1967 to May 1967 permanently increased in disability beyond the natural progress during such period of ACDUTRA (from January 1967 to May 1967).

While review of the entire claims folder is required, attention is invited to the appellant's contention that his preexisting bilateral knee disability was aggravated during his period of ACDUTRA from January 1967 to May 1967.  Evidence relevant to this contention includes:

i.  July 2011 Claim, on which the appellant stated that "while getting in and out of large trucks to load and unload I developed excruciating sharp pains in my right knee."  (VBMS, document labeled VA 21-526 Veterans Application for Compensation or Pension, receipt date 7/28/2011, page 8 of 12).

ii.  October 2012 Board Hearing, where the appellant testified that "I went in the service with some weakness in my knees," that when he enlisted his knees "were -- pretty good shape" and that "getting in and out the trucks and the train and stuff it really bothered me."  (VBMS, document labeled Hearing Testimony, receipt date 10/17/2012, page 4 of 11).

iii.  January 9, 1967 STR referencing the appellant's right knee and stating that the appellant "[s]tates that it gives him trouble" and a January 10, 1967 x-ray report for the right knee that stated "old knee injury [with] recurrent pain and weakness." (VBMS, document labeled STR - Medical, receipt date 2/2/2016, pages 4, 6 of 29).

iv.  January 9, 1968 letter from Dr. T.C., which stated that the appellant "was originally seen by me on 2-18-66.  The impression at that time was probably incomplete tears of medial menisci of both knees, subsequently adding to the diagnosis of chondromalacia" and that the appellant "has lateral seating of his patella bilaterally, the right is more painful but the left looks worse...I believe that he will progress to an osteoarthritis of both knees." (VBMS, document labeled Medical Treatment Record - Non-Government Facility, receipt date 10/29/2014, page 1 of 2).

v.  March 1968 DD Form 44, noting that the appellant was discharged on February 14, 1968 as a reserve of the Army by reason of physical disqualification and noting in the remarks section a diagnosis from Dr. T.C. of chondromalacia patellae.  (VBMS, document labeled Military Personnel Record, receipt date 10/14/2014, page 1 of 4).  The May 2016 JMR stated that "the Appellant argued on appeal that the DD-44...shows that his pre-existing knee condition was aggravated during his [ACDUTRA] period."  

vi.  December 31, 2011 Buddy Statement from A.C., which stated that "the damage contributing to the physical release of [the appellant] was adjacent to the constant stress of training especially entering and exiting transport vehicles."  This statement also referenced the January 9, 1968 letter from Dr. T.C. referenced above in "iv" and stated that a second page was missing from this letter (A.C. reported carrying the original letter to a military organization), on which Dr. T.C. assessed the appellant's "current (1968) disability...at 10%.  This disability was the result of an injury sustained...during basic training."  (VBMS, document labeled Third Party Correspondence, recipit date 10/22/2012).  

vii.  October 2014 Appellant Statement (VBMS, document labeled Correspondence, receipt date 10/29/2014), in which he referenced "the requirements/physical demands of completing the then 8-week basic training course" and stated "that the physical demands of both marching, running in combat boots, standing at attention for prolonged periods of time during 8 weeks of training places a great amount of strain on healthy 19 year old knees" and that "as an 19 year old already having a bilateral knee condition before entering this rugged 8 week course, it's very possible and highly probable that my bilateral knee condition was aggravated and worsened by this training that I honorably completed."

The appellant also included medical treatise information regarding chondromalacia patellae and stated that "I believe my pre-exiting condition was a 'temporary flare up' but the intense training/physical fitness training/marching/running, did in fact aggravate my bilateral knee condition" and that "I did complain of pain while undergoing basic training."  

viii.  May 2012 Buddy statement, stating that the appellant "says that the military failed to recognize his claims of knee pain upon entering the military" and that "[t]he initial reported pain was compounded into a full-blown disability by repeated climbing in and out of large military trucks causing excessive strain on his knees."  (VBMS, document labeled Buddy/Lay Statement, receipt date 5/7/2012).

Additional attention is invited to any additional records obtained pursuant to remand directives 1-2, to include any that relate to a February 10, 1967 Ortho Clinic appointment (see body of the remand for further discussion).

b.  If an only if additional periods of ACDUTRA or INACDUTRA are verified as a result of additional records obtained pursuant to remand directives 1-2, the medical professional must also address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the appellant's bilateral knee disability that preexisted his period of ACDUTRA/INACDUTRA permanently increased in disability beyond the natural progress during such period of ACDUTRA/INACDUTRA.  

While review of the entire claims folder is required, attention is invited to the appellant's October 2014 statement (VBMS, document labeled Correspondence, receipt date 10/29/2014, page 3 of 4), in which he referenced "his bilateral knee condition that was obviously aggravated due to his basic training and continuing to drill each month as well as a 2-week summer camp in the summer of 1967."

The medical professional is asked to explain the reasons behind any opinions expressed and conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the appellant and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




